NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALOYSIUS PRAYOGO,                               No.    13-71924

                Petitioner,                     Agency No. A079-195-331

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Aloysius Prayogo, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Prayogo’s second motion to

reopen as untimely and numerically-barred where the motion was filed more than

ten years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and where

Prayogo failed to demonstrate changed country conditions in Indonesia to qualify

for the regulatory exception to the time and number limitations for filing a motion

to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 987-90

(petitioner failed to show evidence was “qualitatively different” to warrant

reopening).

      PETITION FOR REVIEW DENIED.




                                         2                                      13-71924